Case 1:16-cr-20897-PAS Document 154 Entered on FLSD Docket 07/18/2019 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                          CASE NO. 16-CR-20897-SEITZ

  UNITED STATES OF AMERICA,

  v.

  PRINCESS CRUISE LINES, LTD.,

        Defendant.
  __________________________________/

              AGENDA FOR JULY 19, 2019 STATUS CONFERENCE

        To enhance the efficiency of tomorrow’s status conference, below are items

  the parties should be prepared to address:

        1.     Timetable/deadlines for required activities to resolve the probation

  violations. Attached is a five-page worksheet to enable Defendant to share its

  internal benchmarks/interim steps to assist the Court and interested parties to

  track Defendant’s progress.

        2.     Revisions to the ECP and preparation of an Amended ECP.

        3.     Defendant’s CEO’s July 2, 2019 statement to employees, specifically

  the materials viewed when the recipient clicked on the statement’s embedded link.

        4.     Reduction of prohibited discharges—annual goals.

        5.     Communications to the Court from the public, including the National

  Marine Sanctuary Foundation letter

        6.     Focus/Issues—Year Three.

        7.     Defendant’s and interested parties’ issues.

  cc:   All counsel of record
